Exhibit 99.1 SIRIUS REPORTS FIRST QUARTER 2008 RESULTS Revenue of $270.4 Million, Up 33% Year Over Year Total Subscribers of More Than 8.6 Million, Up 31% Year Over Year Record First Quarter Gross Subscriber Additions  Exceed 1 Million Adjusted Loss From Operations Improves 55% NEW YORKMay 12, 2008 SIRIUS Satellite Radio (NASDAQ: SIRI) today announced first quarter 2008 financial results, including a 33% increase in revenue to $270.4 million, total subscribers in excess of 8.6 million and a 55% decrease in the adjusted loss from operations. SIRIUS continues to demonstrate robust subscriber and revenue growth, along with strong cost discipline and significant improvement in our bottom line, said Mel Karmazin, CEO of SIRIUS. Compared with a year ago, first quarter 2008 subscribers grew 31%, revenue grew 33%, while cash operating costs only grew 8%, leading to a 55% decline in our adjusted loss from operations. We await the FCC decision on our pending merger with XM, and we are eager to deliver the strong benefits of the combined company to our subscribers and stockholders. SIRIUS ended first quarter 2008 with 8,644,319 subscribers, up 31% from 6,581,045 subscribers at the end of first quarter 2007. Retail subscribers increased 10% in the first quarter 2008 to 4,643,215 from 4,234,804 at the end of first quarter 2007. OEM subscribers increased 72% in the first quarter 2008 to 3,986,818 from 2,323,683 at the end of first quarter 2007. During the first quarter 2008, SIRIUS added 322,534 net subscribers and achieved a 52% share of satellite radio net subscriber additions. Total revenue for the first quarter 2008 increased to $270.4 million, up 33% from first quarter 2007 total revenue of $204.0 million. Average monthly revenue per subscriber (or ARPU) was $10.42 in first quarter 2008 as compared with $10.46 for first quarter 2007. First quarter 2008 average all-in customer churn was 2.7%. SAC per gross subscriber addition was $91 in first quarter 2008, an improvement over first quarter 2007s SAC per gross subscriber addition of $101. SIRIUS reported a first quarter 2008 net loss of ($104.1) million, or ($0.07) per share, an improvement of 28% over first quarter 2007 net loss of ($144.7) million, or ($0.10) per share. The adjusted loss from operations for first quarter 2008 improved 53% to ($39.5) million, as compared to the adjusted loss from operations of ($84.0) million in first quarter 2007. 2008 OUTLOOK Following approval of the pending merger with XM by the Federal Communications Commission, SIRIUS will provide guidance for 2008. RESULTS OF OPERATIONS The discussion of operating expenses below excludes the effects of stock-based compensation. SIRIUS believes this presentation improves the transparency of disclosure and is consistent with the way operating results are evaluated by management. FIRST QUARTER 2 For the first quarter of 2008, SIRIUS recognized total revenue of $270.4 million compared to $204.0 million for the first quarter of 2007. This 33%, or $66.4 million, increase in revenue was driven by a $64.8 million increase in subscriber revenue resulting from the net increase in subscribers of 2,063,274 from the first quarter of 2007. The companys adjusted loss from operations decreased $44.5 million to ($39.5) million for the first quarter of 2008 from ($84.0) million for the first quarter of 2007 (refer to the reconciliation table of net loss to adjusted loss from operations). This decrease was driven by the increase in total revenue of $66.4 million offset by a $21.8 million increase in non-operating expenses. Satellite and transmission expenses decreased $0.3 million to $7.0 million for the first quarter of 2008 compared to $7.3 million for the first quarter of 2007 as a result of lower maintenance expenses in the first of quarter 2008. Programming and content expenses increased $1.8 million to $58.9 million for the first quarter of 2008 from $57.1 million for the first quarter of 2007. The increase was primarily attributable to higher compensation-related costs for additions to headcount. Revenue share and royalties increased $15.2 million to $42.3 million for the first quarter of 2008 from $27.1 million for the first quarter of 2007. This increase was attributable to the determination by the Copyright Royalty Board in January 2008 of the royalty rate under the statutory license covering the performance of sound recordings. The 33% growth in the companys revenues also contributed to the increase in revenue share and royalties. Customer service and billing expenses increased $4.9 million to $26.6 million for the first quarter of 2008 from $21.7 million for the first quarter of 2007. The increase was primarily attributable to higher call center operating costs necessary to accommodate the increase in the companys subscriber base. Customer service and billing expenses per average subscriber per month declined 9.0% to $1.05 for the first quarter of 2008 from $1.15 for the first quarter of 2007. Sales and marketing expenses decreased $2.2 million to $33.2 million for the first quarter of 2008 from $35.4 million for the first quarter of 2007. This decrease was primarily attributable to lower advertising and reduced cooperative marketing spend with the companys distributors compared to the year-ago first quarter. Subscriber acquisition costs (SAC) decreased $8.4 million, or 9%, to $89.8 million for the first quarter of 2008 from $98.2 million for the first quarter of 2007. This decrease was primarily attributable to production efficiencies and a higher average retail selling price, offset by increased OEM unit production. SAC per gross subscriber addition decreased 10% to $91 for the first quarter of 2008 from $101 for the first quarter of 2007. The decrease was driven by lower per unit subsidies due to production efficiencies and a higher average retail selling price, offset by a higher mix of OEM gross additions. General and administrative expenses increased $13.4 million to $36.8 million for the first quarter of 2008 from $23.4 million for the first quarter of 2007. The increase was primarily the result of higher litigation related costs and compensation-related costs to support the growth of our business. Engineering, design and development expenses decreased $3.9 million to $7.5 million for the first quarter of 2008 from $11.4 million for the first quarter of 2007. This decrease was attributable to reduced OEM and product development costs. SIRIUS reported a net loss of ($104.1) million, or ($0.07) per share, for the first quarter of 2008 compared to a net loss of ($144.7) million, or ($0.10) per share, for the first quarter of SIRIUS SATELLITE RADIO INC. AND SUBSIDIARIES SUBSCRIBER DATA, METRICS AND OTHER NON-GAAP FINANCIAL MEASURES (Dollars in thousands, unless otherwise stated) Subscriber Data: For the Three Months Ended March 31, Beginning subscribers Net additions Ending subscribers Retail OEM Hertz Ending subscribers Retail OEM Hertz ) ) Net additions Metrics: For the Three Months Ended March 31, Gross subscriber additions Deactivated subscribers Average monthly churn 2.7% 2.3% SAC per gross subscriber addition $ 91 $ Customer service and billing expenses per average subscriber $ $ Total revenue $ $ Free cash flow $ ) $ ) Monthly ARPU: Average monthly subscriber revenue per subscriber before the effects of Hertz subscribers and rebates $ $ Effects of Hertz subscribers Effects of rebates ) ) Average monthly subscriber revenue per subscriber Average monthly net advertising revenue per subscriber ARPU $ $ SIRIUS SATELLITE RADIO INC. AND SUBSIDIARIES SUBSCRIBER DATA, METRICS AND OTHER NON-GAAP FINANCIAL MEASURES - CONTINUED (Dollars in thousands, unless otherwise stated) Adjusted Loss from Operations: For the Three Months Ended March 31, Net loss $ ) $ ) Depreciation Stock-based compensation Other non operating expense Income tax expense Adjusted loss from operations $ ) $ ) Adjusted Net Loss: For the Three Months Ended March 31, Net loss $ ) $ ) Stock-based compensation Adjusted net loss $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) Weighted average common shares outstanding (basic and diluted) SIRIUS SATELLITE RADIO INC. AND SUBSIDIARIES SUBSCRIBER DATA, METRICS AND OTHER NON-GAAP FINANCIAL MEASURES - CONTINUED (Dollars in thousands, unless otherwise stated) Condensed Consolidated Statements of Operations: For the Three Months Ended March 31, Total revenue $ $ Operating expenses (excludes depreciation and stock- based compensation shown separately below): Satellite and transmission Programming and content Revenue share and royalties Customer service and billing Cost of equipment Sales and marketing Subscriber acquisition costs General and administrative Engineering, design and development Depreciation Stock-based compensation Total operating expenses Loss from operations ) ) Other expense ) ) Loss before income taxes ) ) Income tax expense ) ) Net loss $ ) $ ) SIRIUS SATELLITE RADIO INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) For the Three Months Ended March 31, Revenue: Subscriber revenue, including effects of rebates $ $ Advertising revenue, net of agency fees Equipment revenue Other revenue Total revenue Operating expenses (excludes depreciation shown separately below) (1): Cost of services: Satellite and transmission Programming and content Revenue share and royalties Customer service and billing Cost of equipment Sales and marketing Subscriber acquisition costs General and administrative Engineering, design and development Depreciation Total operating expenses Loss from operations ) ) Other income (expense): Interest and investment income Interest expense, net of amounts capitalized ) ) Other (expense) income ) 5 Total other expense ) ) Loss before income taxes ) ) Income tax expense ) ) Net loss $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) Weighted average common shares outstanding (basic and diluted) (1) Amounts related to stock-based compensation included in other operating expenses were as follows: Satellite and transmission $ $ Programming and content Customer service and billing Sales and marketing Subscriber acquisition costs 14 General and administrative Engineering, design and development Total stock-based compensation $ $ SIRIUS SATELLITE RADIO INC. AND SUBSIDIARIES BALANCE SHEET DATA (Dollars in thousands) As of March 31, 2008 December 31, 2007 (unaudited) Cash, cash equivalents and marketable securities $ $ Restricted investments Working capital ) ) Total assets Total debt Total liabilities Accumulated deficit ) ) Stockholders' deficit ) ) SIRIUS SATELLITE RADIO INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Non-cash interest expense Provision for doubtful accounts Gain on disposal of assets - (4 ) Stock-based compensation Deferred income taxes Changes in operating assets and liabilities: Accounts receivable Inventory ) Receivables from distributors ) ) Prepaid expenses and other current assets ) Other long-term assets ) Accounts payable and accrued expenses ) ) Accrued interest ) ) Deferred revenue Other long-term liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Additions to property and equipment ) ) Sales of property and equipment - 96 Purchases of restricted and other investments ) ) Sale of investments - Merger related costs ) ) Sales of available-for-sale securities 8 Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of long-term borrowings ) - Proceeds from exercise of stock options Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ FOOTNOTES TO PRESS RELEASE AND TABLES FOR NON-GAAP FINANCIAL MEASURES This press release, including the selected financial information above, includes the following non-GAAP financial measures: average monthly churn; SAC per gross subscriber addition; customer service and billing expenses per average subscriber; free cash flow; average monthly revenue per subscriber, or ARPU; adjusted loss from operations; and adjusted net loss. The definitions and usefulness of such non-GAAP financial measures are as follows (dollars in thousands, unless otherwise stated): SIRIUS defines average monthly churn as the number of deactivated subscribers divided by average quarterly subscribers. SIRIUS defines SAC per gross subscriber addition as subscriber acquisition costs, excluding stock-based compensation, and margins from the direct sale of SIRIUS radios and accessories divided by the number of gross subscriber additions for the period. SAC per gross subscriber addition is calculated as follows: For the Three Months March 31, Subscriber acquisition costs $ $ Less: stock-based compensation ) ) Add: margin from direct sales of SIRIUS radios and accessories SAC $ $ Gross subscriber additions SAC per gross subscriber addition $ 91 $ SIRIUS defines customer service and billing expenses per average subscriber as total customer service and billing expenses, excluding stock- based compensation, divided by the daily weighted average number of subscribers for the period. Customer service and billing expenses per average subscriber is calculated as follows: For the Three Months Ended March 31, Customer service and billing expenses $ $ Less: stock-based compensation ) ) Customer service and billing expenses, as adjusted $ $ Daily weighted average number of subscribers Customer service and billing expenses, as adjusted, per average subscriber $ $ SIRIUS defines free cash flow as cash flow from operating activities, capital expenditures, merger related costs and restricted and other investment activity. Free cash flow is calculated as follows: For the Three Months Ended March 31, Net cash used in operating activities $ ) $ ) Additions to property and equipment ) ) Merger related costs ) ) Restricted and other investment activity ) Free cash flow $ ) $ ) SIRIUS defines ARPU as the total earned subscriber revenue and net advertising revenue divided by the daily weighted average number of subscribers for the period. ARPU is calculated as follows: For the Three Months Ended March 31, Subscriber revenue $ $ Net advertising revenue Total subscriber and net advertising revenue $ $ Daily weighted average number of subscribers ARPU $ $ SIRIUS believes average monthly churn; SAC per gross subscriber addition; customer service and billing expenses per average subscriber; free cash flow; and ARPU provide meaningful information regarding operating performance and liquidity and are used for internal management purposes; when publicly providing the business outlook; as a means to evaluate period-to-period comparisons; and to compare the companys performance to that of its competitors. SIRIUS also believes that investors use current and projected metrics to monitor performance of the business and make investment decisions. SIRIUS believes the exclusion of stock-based compensation expense in the calculations of SAC per gross subscriber addition and customer service and billing expenses per average subscriber is useful given the significant variation in expense that can result from changes in the fair market value of SIRIUS common stock, the effect of which is unrelated to the operational conditions that give rise to variations in the components of subscriber acquisition costs and customer service and billing expenses. Specifically, the exclusion of stock-based compensation expense in the calculation of SAC per gross subscriber addition is critical in being able to understand the economic impact of the direct costs incurred to acquire a subscriber and the effect over time as economies of scale are reached. These non-GAAP financial measures are used in addition to and in conjunction with results presented in accordance with GAAP. These non- GAAP financial measures may be susceptible to varying calculations; may not be comparable to other similarly titled measures of other companies; and should not be considered in isolation for, or superior to measures of financial performance prepared in accordance with GAAP. SIRIUS refers to net loss before taxes; other income (expense)  including interest and investment income, interest expense, equity in net loss of affiliate; depreciation; and stock-based compensation expense as adjusted loss from operations. Adjusted loss from operations is not a measure of financial performance under GAAP. The company believes adjusted loss from operations is a useful measure of its operating performance. The company uses adjusted loss from operations for budgetary and planning purposes; to assess the relative profitability and on-going performance of consolidated operations; to compare performance from period to period; and to compare performance to that of its competitors. The company also believes adjusted loss from operations is useful to investors to compare operating performance to the performance of other communications, entertainment and media companies. The company believes that investors use current and projected adjusted loss from operations to estimate the current or prospective enterprise value and make investment decisions. Because the company funds and builds-out its satellite radio system through the periodic raising and expenditure of large amounts of capital, results of operations reflect significant charges for interest and depreciation expense. The company believes adjusted loss from operations provides useful information about the operating performance of the business apart from the costs associated with the capital structure and physical plant. The exclusion of interest expense and depreciation is useful given fluctuations in interest rates and significant variation in depreciation expense that can result from the amount and timing of capital expenditures and potential variations in estimated useful lives, all of which can vary widely across different industries or among companies within the same industry. The company believes the exclusion of taxes is appropriate for comparability purposes as the tax positions of companies can vary because of their differing abilities to take advantage of tax benefits and because of the tax policies of the various jurisdictions in which they operate. The company also believes the exclusion of stock-based compensation expense is useful given the significant variation in expense that can result from changes in the fair market value of the companys common stock. Finally, the company believes that the exclusion of equity in net loss of affiliate (SIRIUS Canada, Inc.) is useful to assess the performance of its core consolidated operations in the continental United States. To compensate for the exclusion of taxes, other income (expense), depreciation, impairment charges and stock-based compensation expense, the company separately measures and budgets for these items. There are material limitations associated with the use of adjusted loss from operations in evaluating the company compared with net loss, which reflects overall financial performance, including the effects of taxes, other income (expense), depreciation, impairment charges and stock-based compensation expense. The company uses adjusted loss from operations to supplement GAAP results to provide a more complete understanding of the factors and trends affecting the business than GAAP results alone. Investors that wish to compare and evaluate the operating results after giving effect for these costs, should refer to net loss as disclosed in the unaudited consolidated statements of operations.
